Order, Supreme Court, New York County, entered March 13, 1980, affirmed, without costs. In this action to recover damages for alleged defamatory statements and wrongful conduct by the defendants, defendants’ law firm was disqualified from further representation because it was obvious that a member of the firm would likely be called as a witness. (Code of Professional Responsibility, DR 5-101, subd [B].) However, the court at Special Term-permitted the said attorneys to prosecute this appeal, and we herewith permit the said attorneys to continue their representation until the depositions heretofore noticed and which are now pending are completed. Concur—Kupferman, J. P., Birns, Fein and Carro, JJ.